                             IN THE UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

                                                  Civil Action No. 6:18-cv-1779-ORL-31-KRS

TIFFANY TOTH GRAY; ALYSSA
NOBRIGA; CARISSA ROSARIO;
HEATHER RAE YOUNG; KIMBERLY
COZZENS; LINA POSADA; JAIME
EDMONDSON LONGORIA; LUCY
PINDER; and CLAUDIA SAMPEDRO,

         Plaintiffs,
v.

FLORIDA BEVERAGE CORPORATION
d/b/a RACHEL’S NORTH MEN’S CLUB
AND STEAKHOUSE d/b/a RACHEL’S
NORTH d/b/a RACHEL’S CASSELBERRY,

      Defendant.
_______________________________________/

                                     NOTICE OF APPEARANCE

         PLEASE TAKE NOTICE that Andrew S. Connell, Jr., Esq., of Litchfield Cavo LLP,

hereby     enters      his   appearance   as   counsel   for   Defendant,   FLORIDA   BEVERAGE

CORPORATION d/b/a RACHEL’S NORTH MEN’S CLUB AND STEAKHOUSE d/b/a

RACHEL’S NORTH d/b/a RACHEL’S CASSELBERRY, and requests that copies of all

pleadings, orders and other papers be served on the undersigned at the address noted below

and/or via the ECF filing system.


Dated: November 19, 2018
                                                    Respectfully Submitted,

                                                    /s/ Andrew S. Connell, Jr.____
                                                    Andrew S. Connell, Jr., Esquire
                                                    Florida Bar No.: 038430
                                                    Litchfield Cavo, LLP
                                                    600 Corporate Drive Suite 600
                                               Ft. Lauderdale, FL 33334
                                               954/689-3000 | Fax: 954/689-3001
                                               Connell@litchfieldcavo.com
                                               Deatley@litchfieldcavo.com


                                 CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on this 19th day of November, 2018, we electronically filed

the foregoing with the Clerk of the Courts using CM/ECF. I also certify that the foregoing

document is being served this date on all counsel of record on the attached Service List in the

manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

or in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.



                                                /s/ Andrew S. Connell, Jr.
                                                Andrew S. Connell, Jr.



                                         SERVICE LIST

Ludmila Khomiak, Esq.
THE CASAS LAW FIRM, P.C.
mila@casaslawfirm.com
Brickell Bayview Center
80 S. W. 8th Street, Suite 2000
Miami, FL 33130
Phone: (786) 671-3244
Fax: (786) 671-3243
Attorney for Plaintiffs
